 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   WILLIAM GRANT CROOKS,                               Case No.: 3:20-cv-0407-LAB-RBM
12                                     Petitioner,
                                                         ORDER DISMISSING FIRST
13   v.                                                  AMENDED PETITION WITHOUT
                                                         PREJUDICE
14   JENEAN WALLACE, CEO and
     OSTERTAG,
15
                                    Respondents.
16
17
18         On March 2, 2020, Petitioner, a civil detainee proceeding pro se, filed a Petition
19   for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254, in which he appeared to be
20   challenging his continued involuntary commitment to Patton State Hospital, after being
21   found not guilty by reason of insanity in 1982. (See Pet., ECF No. 1.) On March 4,
22   2020, the Court dismissed the case without prejudice because Petitioner failed to satisfy
23   the filing fee requirement, failed to state a cognizable claim and failed to name a proper
24   respondent. (ECF No. 2.) Petitioner was instructed that to have this case reopened he
25   had to (1) either pay the filing fee or provide adequate proof of his inability to pay and (2)
26   file a First Amended Petition, no later than May 8, 2020. (Id.) On April 1, 2020,
27   Petitioner paid the $5.00 filing fee and filed a First Amended Petition, pursuant to this
28   Court’s Order. (ECF Nos. 3 & 4.)

                                                     1
                                                                               3:20-cv-0407-LAB-RBM
 1                      FAILURE TO STATE A COGNIZABLE CLAIM
 2         The First Amended Petition must be dismissed because Petitioner has again failed
 3   to allege that his civil detention violates the Constitution of the United States. As
 4   discussed in this Court’s previous Order, Title 28, United States Code, § 2254(a), sets
 5   forth the following scope of review for federal habeas corpus claims:
 6                       The Supreme Court, a Justice thereof, a circuit judge, or a
                  district court shall entertain an application for a writ of habeas
 7
                  corpus in behalf of a person in custody pursuant to the
 8                judgment of a State court only on the ground that he is in
                  custody in violation of the Constitution or laws or treaties of the
 9
                  United States.
10
11   28 U.S.C. § 2254(a) (emphasis added). See Hernandez v. Ylst, 930 F.2d 714, 719 (9th
12   Cir. 1991); Mannhalt v. Reed, 847 F.2d 576, 579 (9th Cir. 1988); Kealohapauole v.
13   Shimoda, 800 F.2d 1463, 1464-65 (9th Cir. 1986). Thus, to present a cognizable federal
14   habeas corpus claim under § 2254, a state prisoner or civil detainee must allege both that
15   he is in custody pursuant to a “judgment of a State court,” and that he is in custody in
16   “violation of the Constitution or laws or treaties of the United States.” See 28 U.S.C. §
17   2254(a).
18         Here, to the extent the Court can discern the claims presented in the First Amended
19   Petition, Petitioner appears to allege that his civil commitment is improper because he
20   “never assaulted a brother is [his] life” and “never heard voices or seen visions [sic] in his
21   life.” (Am. Pet., ECF No. 3 at 13.) In no way, however, does Petitioner claim he is “in
22   custody in violation of the Constitution or laws or treaties of the United States.” 28
23   U.S.C. § 2254.
24         Further, the Court notes that Petitioner cannot simply amend his petition to state a
25   federal habeas claim and then refile a second amended petition in this case. He must first
26   exhaust state judicial remedies before bringing his claims via federal habeas. State
27   prisoners who wish to challenge their state court conviction must first exhaust state
28   judicial remedies. 28 U.S.C. § 2254(b), (c); Granberry v. Greer, 481 U.S. 129, 133-34

                                                   2
                                                                               3:20-cv-0407-LAB-RBM
 1   (1987). To exhaust state judicial remedies, a California state prisoner must present the
 2   California Supreme Court with a fair opportunity to rule on the merits of every issue
 3   raised in his or her federal habeas petition. See 28 U.S.C. § 2254(b), (c); Granberry, 481
 4   U.S. at 133-34. Moreover, to properly exhaust state court judicial remedies a petitioner
 5   must allege, in state court, how one or more of his or her federal rights have been
 6   violated. The Supreme Court in Duncan v. Henry, 513 U.S. 364 (1995) reasoned: “If
 7   state courts are to be given the opportunity to correct alleged violations of prisoners’
 8   federal rights, they must surely be alerted to the fact that the prisoners are asserting
 9   claims under the United States Constitution.” Id. at 365-66 (emphasis added). For
10   example, “[i]f a habeas petitioner wishes to claim that an evidentiary ruling at a state
11   court trial denied him the due process of law guaranteed by the Fourteenth Amendment,
12   he must say so, not only in federal court, but in state court.” Id. (emphasis added).
13         Additionally, the Court cautions Petitioner that under the Antiterrorism and
14   Effective Death Penalty Act of 1996, a one-year period of limitation shall apply to a
15   petition for a writ of habeas corpus by a person in custody pursuant to the judgment of a
16   State court. The limitation period shall run from the latest of:
17                      (A) the date on which the judgment became final by the
                  conclusion of direct review or the expiration of the time for
18
                  seeking such review;
19
                        (B) the date on which the impediment to filing an
20
                  application created by State action in violation of the
21                Constitution or laws of the United States is removed, if the
                  applicant was prevented from filing by such State action;
22
23                       (C) the date on which the constitutional right asserted
                  was initially recognized by the Supreme Court, if the right has
24
                  been newly recognized by the Supreme Court and made
25                retroactively applicable to cases on collateral review; or
26
27   ///
28   ///

                                                    3
                                                                                3:20-cv-0407-LAB-RBM
 1                       (D) the date on which the factual predicate of the claim
                  or claims presented could have been discovered through the
 2
                  exercise of due diligence.
 3
 4   28 U.S.C. § 2244(d)(1)(A)-(D) (West Supp. 2002).
 5         The Court also notes that the statute of limitations does not run while a properly
 6   filed state habeas corpus petition is pending. 28 U.S.C. § 2244(d)(2); see Nino v. Galaza,
 7   183 F.3d 1003, 1006 (9th Cir. 1999). But see Artuz v. Bennett, 531 U.S. 4, 8 (2000)
 8   (holding that “an application is ‘properly filed’ when its delivery and acceptance [by the
 9   appropriate court officer for placement into the record] are in compliance with the
10   applicable laws and rules governing filings.”). However, absent some other basis for
11   tolling, the statute of limitations does run while a federal habeas petition is pending.
12   Duncan v. Walker, 533 U.S. 167, 181-82 (2001).
13                                         CONCLUSION
14         Based on the foregoing, the Court DISMISSES the First Amended Petition
15   without prejudice because Petitioner has failed a cognizable federal claim. To have this
16   case reopened, Petitioner file a Second Amended Petition that cures the pleading
17   deficiencies set forth above no later than May 16, 2020.
18         IT IS SO ORDERED.
19   Dated: April 8, 2020
20                                                         Larry Alan Burns
                                                       United States District Judge
21
22
23
24
25
26
27
28

                                                   4
                                                                                3:20-cv-0407-LAB-RBM
